                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

AMIR KHILLAH,
                                                       Case No. 1:18-cv-00696-JTN-ESC
       Plaintiff,
                                                       Hon. Janet T. Neff
v.

CITY OF KALAMAZOO,
a Municipal Corporation,

       Defendant.

______________________________________________________________________________
 Michael L. Pitt (P24429)               Richard O. Cherry (P77272)
 Kevin M. Carlson (P67704)              Sarah R. Wenzlick (P79316)
 PITT, McGEHEE, PALMER & RIVERS,        OFFICE OF THE
 P.C.                                   KALAMAZOO CITY ATTORNEY
 Attorneys for Plaintiff                Attorneys for Defendant
 117 West Fourth Street, Suite 200      241 W. South Street, Suite 301
 Royal Oak, MI 48067                    Kalamazoo, MI 49077
 248-398-9800                           269-337-8185
 mpitt@pittlawpc.com                    cherryr@kalamazoocity.org
 kcarlson@pittlawpc.com                 wenzlicks@kalamazoocity.org



                                        JOINT NOTICE

       On March 30, 2020 this Court issued an order reopening this case at the request of the

parties. (ECF No. 46). This Court also gave the parties until April 29, 2020, to attempt to resolve

this case without further litigation. Id. The parties attempted to negotiate a resolution to this case,

however the parties were unable to reach a resolution, additional time to do so would likely not be

productive without further proceedings in this matter. Pursuant to this Court’s order, Defendant

will file a pre-motion conference request concerning its anticipated motion for summary judgment

within seven (7) days of the joint notice regarding resolution.


                                                                  Respectfully submitted,

                                                  1
 /s/ Kevin M. Carlson (P67704)           /s/ Richard O. Cherry (P77272)
 Michael L. Pitt (P24429)                Richard O. Cherry (P77272)
 Kevin M. Carlson (P67704)               Sarah R. Wenzlick (P79316)
 PITT, McGEHEE,                          OFFICE OF THE
 PALMER & RIVERS, P.C.                   KALAMAZOO CITY ATTORNEY
 Attorneys for Plaintiff                 Attorneys for Defendant
 117 West Fourth Street, Suite 200       241 W. South Street, Suite 301
 Royal Oak, MI 48067                     Kalamazoo, MI 49077
 248-398-9800                            269-337-8185
 mpitt@pittlawpc.com                     cherryr@kalamazoocity.org
 kcarlson@pittlawpc.com                  wenzlicks@kalamazoocity.org

Date: April 29, 2020




                                     2
